

Exhibit 10.13f - Form of Restricted Stock Unit Terms (D. Michael Wilson)
under the Ingevity Corporation 2016 Omnibus Incentive Plan






TERMS AND CONDITIONS
1.
Terms and Conditions: This grant of service-based restricted stock units is made
under the Ingevity Corporation 2016 Omnibus Incentive Plan (the “Plan”), and is
subject in all respects to the terms of the Plan. All terms of the Plan are
hereby incorporated into these terms and conditions (the “Terms and Conditions”)
by reference. In the event of a conflict between one or more provisions of these
Terms and Conditions and one or more provisions of the Plan, the provisions of
the Plan shall govern. Each capitalized term not defined herein has the meaning
assigned to such term in the Plan.

2.
Confirmation of Grant: Effective as of (Insert Grant Date) (the “Award Date”),
Ingevity Corporation (the “Company”) granted the individual whose name is set
forth in the notice of grant (the “Grantee”) service-based Restricted Stock
Units with respect to a specified number of shares of Common Stock as set forth
in the Grantee’s notice of grant (the “RSUs”). By accepting the RSUs, the
Grantee acknowledges and agrees that the RSUs are subject to the Terms and
Conditions and the terms of the Plan.

3.
Stockholder Rights:

a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the RSUs until such shares of Common Stock
vest and are actually issued and registered in the Grantee’s name in the
Company’s books and records.

b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the RSUs. The
dividend equivalents will be subject to the same terms regarding vesting and
forfeiture as the RSUs and will be paid in cash at the times that the
corresponding shares of Common Stock associated with the RSUs are delivered (or
forfeited at the time that the RSUs are forfeited). Such cash payment will be
subject to withholding for applicable taxes.

4.
Automatic Forfeiture: The RSUs (including any RSUs that have vested but not yet
been settled) will automatically be forfeited and all rights of the Grantee to
the RSUs shall terminate under any of the following circumstances:

a.

The Grantee’s employment is terminated by the Company for Cause.

b.

The Grantee breaches any restrictive covenant set forth on the attached Exhibit
A or in any restrictive covenants agreement between the Grantee and the Company
or an affiliate.






--------------------------------------------------------------------------------




c.

The Committee requires recoupment of the RSUs in accordance with any recoupment
policy adopted or amended by the Company from time to time.

5.
Restrictive Covenants: By accepting the RSUs, the Grantee agrees to comply with
the confidentiality, non-solicitation and non-competition covenants set forth on
the attached Exhibit A. If the Grantee has a written restrictive covenants
agreement with the Company or one of its affiliates, the Grantee also agrees to
continue to comply with the obligations under such Restrictive Covenants
Agreement as a condition of grant of the RSUs.

6.
Transferability: The RSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.

7.
Vesting: The RSUs shall vest in three equal installments on each of (Insert 1st
Installment Vesting Date), (Insert 2nd Installment Vesting Date) and (Insert 3rd
Installment Vesting Date); provided that the Grantee continues to be employed by
the Company through the applicable vesting date. Except as otherwise provided
below, if a Grantee terminates employment prior to the applicable vesting date,
any unvested RSUs shall be forfeited and all rights of the Grantee to the
unvested RSUs shall terminate.

8.
Termination of Employment: If, the Grantee is terminated for any reason other
than “Cause”, this time vested award will fully vest upon the Grantee’s
termination.

9.
Leave of Absence: In the event that a Grantee is on an approved leave of
absence, the Grantee’s RSUs shall continue to vest in accordance with these
Terms and Conditions during his or her leave of absence, subject to the
Committee’s discretion.

10.
Change in Control: Except to the extent otherwise provided in Section 8, in the
event of a Change in Control, Section 14 of the Plan shall control and Section
14 of the Plan shall supersede Sections 7, 9 and 10 of these Terms and
Conditions; provided, however, in the event that, following a Change in Control
in which the RSUs are assumed, the Grantee’s employment is terminated by for any
reason absent Cause the RSUs shall vest in full and be settled as provided in
Section 11 of these Terms and Conditions.

11.
Settlement: Any RSUs not previously forfeited shall be settled by delivery of
one share of Common Stock for each RSU being settled. The RSUs shall be settled
as soon as practicable after the applicable vesting date (including without
limitation for this purpose vesting upon the Grantee’s termination of employment
as provided in Section 8 and Section 10), but in no event later than 60 days
after the applicable vesting date. Notwithstanding the foregoing, to the extent
that the RSUs are subject to Section 409A of the Internal Revenue Code, all such
payments shall be made in compliance with the requirements of Section 409A of
the Internal Revenue Code, including application of the six month settlement
delay for any specified employee (as defined in Section 409A of the Internal
Revenue Code) in the event of vesting as a result of a separation from service
(as defined in Section 409A of the Internal Revenue Code).



2

--------------------------------------------------------------------------------




12.
Tax Withholding: The Grantee is solely responsible for the satisfaction of all
taxes and penalties that may arise in connection with the RSUs. A Grantee may
satisfy any tax withholding obligations arising settlement of the RSUs by (a)
paying the cash necessary to satisfy the tax withholding by authorizing the
Company to either deduct such amount from the Grantee’s brokerage account or
withhold such amount through payroll, (b) authorizing the Company to withhold
shares of Common Stock otherwise issuable as part of the RSUs, (c) tendering
shares of Common Stock previously acquired to the Company, or (d) authorizing
the Company to sell a portion of shares of Common Stock otherwise issuable as
part of the RSUs in an amount necessary to generate sufficient cash to satisfy
the tax withholding obligation. A grantee may satisfy any tax withholding
obligations arising upon the lapse of any risk of forfeiture (including FICA due
upon such lapse) as provided in clause (a) above or by authorizing the Company
to accelerate the vesting and withholding of the number of shares of Common
Stock subject to the RSUs required to satisfy such tax withholding obligation.
If the Company receives no instruction from the Grantee, the tax withholding
obligation shall be satisfied by withholding shares of Common Stock otherwise
issuable in respect of the Grantee’s RSUs. Any share withholding shall not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state, local and foreign tax liabilities.

13.
No Right to Continued Employment: The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates employing the Grantee to terminate or change the terms of the
Grantee’s employment at any time for any reason, with or without cause. The
Grantee understands and agrees that the Grantee’s employment with the Company or
any of its affiliates is on an “at-will” basis.

14.
Captions: Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.

15.
Severability: In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.





3

--------------------------------------------------------------------------------





Exhibit A
Restrictive Covenants
By accepting the RSUs, the Grantee agrees to comply with the following terms:
Confidential Information
(a)For purposes of these Terms and Conditions, the term “Confidential
Information” shall mean information that the Company or any of its affiliates
owns or possesses, that the Company or its affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or its affiliates, that the Company or its
affiliates treat as proprietary, private or confidential, and that is not
generally known to the public. Confidential Information includes, but is not
limited to, information that qualifies as a trade secret under applicable law.
The Grantee acknowledges that the Grantee’s relationship with the Company is one
of confidence and trust such that the Grantee has in the past been, and may in
the future be, privy to Confidential Information of the Company or its
affiliates.
(a)
    The Grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.
Non-Solicitation
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates, and during the 12 month period following
the Grantee’s termination of employment for any reason (the “Restricted
Period”), the Grantee shall not, directly or indirectly, (i) solicit, hire or
attempt to hire any employee of the Company or any of its affiliates as an
employee, consultant or independent contractor of the Grantee or any other
person or business entity for the purpose of providing services or products
competitive with those offered by the Company or any of its affiliates, or (ii)
solicit any employee, consultant or independent contractor of the Company or any
of its affiliates to change or terminate his or her relationship with the
Company or any of its affiliates for the purpose of providing services or
products competitive with those offered by the Company or any of its affiliates,
unless in each case, more than six months shall have elapsed between the last
day of such person’s employment or service with the Company or any of its
affiliates and the first date of such solicitation or hiring.
(b)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee shall not, either directly or indirectly:
(i)
    solicit or do business with, or attempt to solicit or do business with, any


A-1





--------------------------------------------------------------------------------




customer with whom the Grantee had material contact, or about whom the Grantee
received Confidential Information within 12 months prior to the Grantee’s date
of termination for the purpose of providing such customer with services or
products competitive with those offered by the Company or any of its affiliates
during the Grantee’s employment with the Company or its affiliates, or
(ii)
    encourage any customer with whom the Grantee had material contact, or about
whom the Grantee received Confidential Information within 12 months prior to the
Grantee’s date of termination to reduce the level or amount of business such
customer conducts with the Company or any of its affiliates.
Non-Competition
(a)    The Grantee covenants and agrees that during the Grantee’s employment
with the Company and its affiliates and during the Restricted Period, the
Grantee will not, without the Company’s express written consent, in any
geographic area in which the Grantee had responsibility within the last two
years prior to the Grantee’s termination of employment where the Company or its
affiliates do business, in the same or similar capacity to the services the
Grantee performed for the Company;
(i)    own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
Grantee was materially involved during the two years prior to the Grantee’s
termination; or
(ii)    provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the Grantee was materially involved during the
two years prior to the Grantee’s termination.
(b)    Notwithstanding the foregoing, the Grantee may invest in or have an
interest in entities traded on any public market, provided that such interest
does not exceed five percent of the voting control of such entity.     
Other Acknowledgements and Agreements
(a)    The Grantee acknowledges and agrees that in the event the Grantee
breaches any of the covenants or agreements contained in this Exhibit A:
(i)    The Grantee shall forfeit the outstanding RSUs (including any RSUs that
have vested but not yet been settled), and the outstanding RSUs shall
immediately terminate, and
(ii)    The Company may in its discretion require the Grantee to return to the
Company any cash or shares of Common Stock received upon distribution of the
RSUs. The Committee shall exercise the right of recoupment provided in this
section (b) within one year after the Company’s discovery of the Grantee’s
breach of the covenants or agreements contained


A-2





--------------------------------------------------------------------------------




in this Exhibit A. In addition, in the event of a breach or threatened breach of
the restrictions in this Exhibit A, the Company shall be entitled to preliminary
and permanent injunctive relief, in addition to any other remedies available to
it, to prevent such breach or threatened breach.
(b)    If any portion of the covenants or agreements contained in this Exhibit
A, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenants or agreements or the application thereof shall
not be affected and shall be given full force and effect without regard to the
invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Exhibit A is held to be unenforceable because of
the duration thereof or the scope thereof, then the court making such
determination shall have the power to reduce the duration and limit the scope
thereof, and the covenant or agreement shall then be enforceable in its reduced
form. The covenants and agreements contained in this Exhibit A shall survive the
termination of the RSUs.


A-3



